UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-1185



JAMES CLINTON DAVIS,

                                               Plaintiff - Appellant,

             versus


HONDA   OF   SOUTH      CAROLINA   MANUFACTURING,
INCORPORATED,

                                                Defendant - Appellee,

             and


LEONARD LOWERY, Honda of South Carolina; JHON
BLACH, Honda of South Carolina; BRAD SMITH,
Honda of South Carolina,

                                                           Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:03-cv-03546-RBH)


Submitted:    March 31, 2006                    Decided:   May 2, 2006


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
James Clinton Davis, Appellant Pro Se. Susan Pedrick McWilliams,
Regina Hollins Lewis, Joan Wash Hartley, NEXSEN PRUET, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

       James   Clinton   Davis   appeals   the   district   court’s   order

adopting the recommendation of the magistrate judge and granting

summary judgment to the Defendant on his claims under the Americans

with Disabilities Act, 42 U.S.C. §§ 12101 to 12213 (2000) and the

Family and Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. § 2601 et

seq.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See Davis v. Honda of SC, No. 4:03-cv-03546-RBH (D.S.C.

Jan. 26, 2006).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                   - 3 -